DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 24, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because applicant has used what is considered to be legal phraseology.  Terms such as “disclosure”, “invention”, “said”, “disclosed”, should not be used in drafting the abstract.  In applicant’s abstract, applicant has used the term “disclosure”, applicant is required to delete this phrase.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
Applicant is advised that as claimed presently applicant is claiming a blade, and the shape, geometry of a blade.  Although, applicant recites that the plow or blade of the blade is for a sludge dewatering system, the broadest reasonable interpretation is a plow/applications which can be used for different.  In order to advance prosecution on the merits applicant is strongly suggested to sludge dewatering apparatus comprising plow assembly.  The sludge dewatering apparatus should be claimed instead of using the “for dewatering” language.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, applicant recites a plow for a sludge dewatering system. The plow comprises a blade.  Applicant was advised in claim interpretation section, that to advance prosecution on the merits applicant should clearly define the dewatering system in combination with the plow in order to advance prosecution on the merits and for clarity of the record and the specification teaches the sludge dewatering system which includes the feed mechanism to the sludge dewatering apparatus, the plows and the conveyor.  Applicant’s recitation “for a dewatering system” can be read broadly as a plow which can be used in an apparatus which does not include dewatering.  The plow comprising a blade comprising a leading edge is indefinite with respect to the dewatering apparatus.  Regarding the first wing swept downward is narrative and applicant should recite that the blade or plow comprises two angled wing portions at an oblique angle.  When reciting terms like downward and upward applicant should recite which plane or orientation and using coordinates so it is clear what applicant means by opposite the first horizontal direction.  Applicant without using coordinates can just claim 
Claims 2- 20 are objected to as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goron, USP 4,602,998 in combination with Austin et al., USP 5,135,651.

However, Goron does not teach applicant’s wing shaped blade plow member.
	Austin et al. teach a sludge dewatering system comprising a moving foraminous belt (10) having a horizontal conveying run on which sludge is carried to permit drainage of water therefrom through the belt.  There are deflectors (12) which is functionally equivalent to applicant’s plows, mounted on a pivotable cross beam (13) extending over the belt (10).  Each deflector has a leading edge (19) and a pair of diverging and upwardly concave walls (21) whereby sludge proceeding along the conveying belt (10) is dived overturned and compressed by the deflectors to effectively dewater the sludge.  	Specifically, from Figure 3, Austin et al. teaches that the deflectors (12) are rigidly mounted on a cross beam (13) which extends transversely over the belt between a pair of side frame members (14).  The deflectors are mounted for a partially resilient plastics material and comprise and upper stem (16) which is embedded in steel plate (17) for rigidity. Extending downwardly from the underside of stem (16) is a bow member (18) presenting a leading edge (19) which include at an angle which is preferably between 25o to 60o to its base (20).  A pair of diverging walls (20) extend 
	It would have been obvious from the combined teachings of Goron and Austin et al. both references teaching a sludge dewatering apparatus which includes a belt conveyer, and the plows/deflectors are used in order to dewater the sludge by applying a pressure such that the sludge is moved and compressed such that the water or liquid passes through the perforated conveyor and guide table.  The plows or deflectors are positioned such that a motion is applied to the sludge or compression of the sludge takes place so that liquid is removed from the sludge.  Goron teaches that the plow can be of any shape and teaches using a wedge shape which is similar in function to applicant’s wing shape of the blade and plow.  Austin et al. teach a deflector which is functionally equivalent to applicant’s plow and Goron’s plow which is shaped even closer to applicant’s blade and wing shaped plow including the leading edges and pair of walls which are angled at a  which has the same function and effect as applicant’s plow and Austin et al. specifically teach that each deflector has a leading edge (19) and a pair of diverging and upwardly concave walls (21) whereby sludge proceeding along the conveying belt(10) is divided, overturned and compressed by the deflectors to .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Goron et al.’911 teach a dewatering process and apparatus.  Marsh teaches a horizontal belt vacuum filter with overhead fluid removal for dewatering sludge.  Sun et al. teach a multi plate screw press sludge dewatering machine. Sugawara et al. teach a sludge dewatering system.  Goron et al.’583 teach a dewatering process.  Austin’322  teaches an apparatus for dewatering sludge.  Morales teach a rotary plow assembly.  Austin et al. ‘935 teach an apparatus for thickening sludge.  Wenzel et al. teach a device for extracting liquid from sludge.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397.  The examiner can normally be reached on Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					 /Nina Bhat/                                                                  Primary Examiner, Art Unit 1771